UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7273


LORENZO RICHARDSON,

                Plaintiff - Appellant,

          v.

WAKE COUNTY SHERIFF’S OFFICE; WAKE COUNTY JUSTICE CENTER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-ct-03136-BO)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lorenzo Dominic Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lorenzo Richardson seeks to appeal the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2012) action

for failure to comply with a court order.          We have reviewed the

record and find no reversible error.        Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for the reasons

stated by the district court.        Richardson v. Wake Cty. Sheriff’s

Office, No. 5:15-ct-03136-BO (E.D.N.C. July 22, 2015). We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                 DISMISSED




                                      2